Citation Nr: 0608126	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from August 1969 to August 
1973 and from October 1973 to September 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim for service connection for sinusitis and his 
petition to reopen his previously denied claim for service 
connection for allergic rhinitis.  In his November 2002 
notice of disagreement (NOD), the veteran specified his 
disagreement with the determination as to service connection 
for sinusitis only, and the petition to reopen the claim for 
service connection for allergic rhinitis is therefore not 
before the Board at this time.  38 C.F.R. § 20.201 (2005).

In March 2003, the RO denied the veteran's claim for a rating 
higher than 10 percent for hypertension.  The veteran 
subsequently testified as to this issue as well as the claim 
for service connection for sinusitis at a June 2004 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  In October 2004, the Board denied 
the claim for a rating higher than 10 percent for 
hypertension, but remanded the claim for service connection 
for sinusitis for additional development, including a new VA 
examination as to the nature and etiology of any sinusitis.  
As discussed below, the requested development has taken 
place, the Board will therefore decide the claim for service 
connection for sinusitis.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).


FINDINGS OF FACT

1.  At the February 2005 VA examination, the VA examiner, 
after reviewing the claims folder and conducting relevant 
testing, determined that the veteran does not have acute or 
chronic sinusitis, and there is no competent evidence 
indicating otherwise.

2.  The preponderance of the competent, probative evidence of 
record reflects that the episodes of sinusitis that were 
diagnosed in and post-service were acute and transitory and 
resolved without residual disability.


CONCLUSION OF LAW

The veteran does not have sinusitis that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his July 2002 
claim for service connection for sinusitis, the RO sent the 
veteran an August 2002 letter explaining VA's duties to 
notify and assist him with this claim, and the veteran's 
rights and responsibilities in this regard.  The RO did not 
take any adjudicative action until its October 2002 rating 
decision that the veteran appealed to the Board.  Thus, in 
compliance with Pelegrini, VA provided VCAA notification to 
the veteran prior to its initial adjudicative action on his 
claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's August 
2002 letter told the veteran how to establish entitlement to 
service connection, the information or evidence needed from 
him and VA's duty to assist him in obtaining evidence in 
support of his claim.  The RO also wrote: "[T]ell us about 
any additional information or evidence that you want us to 
try to get for you," and to send the information describing 
additional evidence or the evidence itself to the RO 
promptly.  In addition, after the Board's October 2004 
remand, the Appeals Management Center (AMC) sent the veteran 
a January 2005 letter that told him about his scheduled VA 
examination, indicated that he should submit any additional 
evidence to help substantiate his appeal and how to do so, 
and explained the requirements for establishing entitlement 
to service connection and the respective responsibilities of 
VA and the veteran in obtaining additional evidence.  The AMC 
also wrote, on page 2 of the letter: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  VA thus satisfied all four elements of the VCAA's 
notice requirements in the RO's pre-adjudication August 2002 
letter and, to the extent that it did not, any deficiencies 
were remedied by the AMC's January 2005 letter.

Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service treatment records.  In addition, 
as directed by the Board, the AMC provided the veteran with a 
new VA examination as to the nature and etiology of any 
sinusitis.  Further, there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received.  VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  When a disease is 
shown to be chronic in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service is not adequately supported, or may be 
legitimately questioned, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2005).  Service connection also 
is permissible for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, indicates the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  At 
the February 2005 VA examination, the VA examiner reviewed 
the claims file and examined the veteran.  He noted that, 
although the veteran complained of sinus problems since 1970 
and was treated with an antibiotic about a year previously 
for a sinus infection, the veteran had not had any 
computerized axial tomography scans or other radiological 
confirmation of this diagnosis.  The examiner noted that the 
veteran stated he was having symptoms at that time, and had 
no surgery in his nose or sinuses, but stated he had trauma 
to the nose in an automobile accident.  On examination, the 
nose was normal internally and externally as were the 
vestibule, turbinates, meatus, floor of the nose, and 
internal nasal mucosa.  The computerized axial tomography was 
normal in all of the sinuses, but the septum was slightly 
deviated in one area, with examination confirming that the 
septum was essentially midline in the major portion with 
minimal deviation to the left.  The impression was that there 
was no current evidence of acute or chronic sinusitis and 
minimal deviation of the nasal septum, probably secondary to 
trauma.

Thus, the most recent VA examination, which included 
computerized axial tomography of the sinuses and was preceded 
by review of the claims file, concluded that the veteran does 
not currently have any sinusitis, chronic or otherwise.  
Moreover, although the veteran indicated at the June 2004 
videoconference hearing and to the February 2005 VA examiner 
that he had symptoms of sinusitis, he does not possess the 
requisite expertise to offer competent testimony as to 
whether he has this disorder or as to its etiology.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).  The claim for service 
connection for sinusitis must therefore be denied because the 
competent evidence of record reflects that the veteran does 
not currently have this disability.  Brammer v. Derwinski, 3 
Vet. App. at 225; Degmetich v. Brown, 104 F.3d at 1333; 
Wamhoff v. Brown, 8 Vet. App. at 521.

In any event, the Board notes that, although the veteran was 
diagnosed with sinusitis in service, including in March 1971 
and April 1978, his April 1973 separation examination and May 
1991 retirement examination reports indicated that 
examination of the sinuses were normal and he indicated in 
the contemporaneous reports of medical history that he did 
not have and had never had sinusitis.  Thus, any sinusitis in 
service was acute and transitory and resolved without 
residual disability.  Similarly, although the veteran was 
diagnosed with sinusitis after service, including a VA 
outpatient treatment (VAOPT) diagnoses of acute sinusitis in 
February 1997, sinusitis in March 2000, and possible sinus 
infection in February 2001, this sinusitis was acute and 
transitory and had resolved without residual disability by 
the February 2005 VA examination.  Thus, the preponderance of 
the competent, probative evidence of record reflects that the 
veteran did not have chronic sinusitis in or after service, 
and he is therefore not entitled to service connection for 
this disorder.

As to the diagnosis of a slight deviation of the septum, 
(reportedly associated with trauma) the veteran's 
representative noted this diagnosis in the February 2006 
Appellant's Brief.  That matter is therefore referred to the 
RO for appropriate consideration and development.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran does not 
currently have sinusitis and his episodes of sinusitis in and 
after service were acute and transitory and resolved without 
residual disability.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for sinusitis must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for sinusitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


